Citation Nr: 9920237	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-07 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diverticulosis 
secondary to service-connected duodenal ulcer disease.

2.  Entitlement to service connection for hypertension 
secondary to service-connected duodenal ulcer disease.

3.  Entitlement to an increased rating for duodenal ulcer 
disease, status post partial gastrectomy, current evaluated 
at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
diverticulosis and hypertension, and denied an increased 
evaluation for duodenal ulcer disease, status post partial 
gastrectomy.

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida, in June 1997.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.  In October 1997, the 
Board remanded the issues to the RO for further development.  
The requested developments have been accomplished and the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  Diverticulosis has not been shown by any competent 
evidence to be etiologically or causally related to the 
veteran's service-connected duodenal ulcer disease.

3.  Hypertension has not been shown by any competent evidence 
to be etiologically or causally related to the veteran's 
service-connected duodenal ulcer disease.

4.  The veteran's service-connected gastrointestinal 
disability is manifested primarily by subjective complaints 
of abdominal pain, nausea, weight loss, anemia, and 
hypoglycemia.

5.  Current objective findings of his service-connected 
gastrointestinal disability include the requirement of 
frequent meals, heartburn, an episode of anemia, and dumping 
from the stomach to the small bowel.  

6.  There is no objective clinical evidence of material 
weight loss, recurrent anemia, severe hemorrhage, chronic 
gastritis with large or eroded ulcers, or malnutrition.


CONCLUSIONS OF LAW

1.  The veteran's diverticulosis disability is not 
proximately due to, the result of, or aggravated by the 
service-connected duodenal ulcer disease, and the claim is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.  The veteran's hypertension is not proximately due to, the 
result of, or aggravated by the service-connected duodenal 
ulcer disease, and the claim is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 40 percent, but no 
more, for duodenal ulcer disease, status post partial 
gastrectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.14, 4.110, 4.111, 4.112, 4.113, 4.114, Diagnostic Codes 
(DCs) 7305, 7307, 7308, 7319, 7346, 7348 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Diverticulosis and 
Hypertension Secondary to Service-Connected Duodenal Ulcer 
Disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Id.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id. 

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran has not claimed entitlement to service connection 
for diverticulosis or hypertension on a direct service 
connection basis; rather, he asserts that he developed 
diverticulosis and hypertension as a result of his service-
connected duodenal ulcer disease.  As the duodenal ulcer 
disease is service connected, he thus argues that the 
diverticulosis and/or hypertension should similarly be 
service connected.  

Historically, the RO granted entitlement to service 
connection for duodenal ulcers by rating decision dated in 
January 1960.  There was no mention of hypertension or 
diverticulosis for many years thereafter.  In a July 1985 
hospital note, the veteran was noted to be under close 
observation for hypertension.  In December 1985, he was 
hospitalized for cellulitis of the right leg and a two year 
history of hypertension was noted.  In addition, the veteran 
was apparently diagnosed with diverticulosis of the colon by 
barium enema study dated in March 1989.  

Subsequent medical records show on-going treatment for 
hypertension and diverticulosis.  In January 1992, the 
veteran filed a claim for, among other things, diverticulosis 
and hypertension.  By rating decision dated in March 1994, 
his claims were denied and he later clarified that he 
intended that the claims be considered on a secondary, rather 
than direct, basis.  To the extent outpatient medical records 
show treatment for diverticulosis and hypertension, none of 
the medical examiners have attributed those disorders to the 
veteran's service-connected duodenal ulcer disease.  

In a hearing before the undersigned Member of the Board in 
June 1997, the veteran testified that he was first diagnosed 
with diverticulosis in 1989.  He stated that he was told that 
the diverticulosis was related to his ulcer condition.  He 
related symptoms of periods of constipation and pain, which 
required constant medication to keep his bowels loose and he 
was on an anti-dumping diet.  With respect to hypertension, 
he reported that he had been diagnosed for a long time and he 
was told that it was related to his ulcers.  He was on three 
different blood pressure medications.  Upon further 
questioning, he remarked that his first gastrointestinal 
surgery was somewhere around November 1989 and the 
diverticulosis was diagnosed prior to that time.  He recalled 
being treated for hypertension in 1983.  Medications included 
nitroglycerin for chest pain.

Upon remand from the Board, the veteran underwent a VA 
examination in April 1998.  After a review of the veteran's 
past medical history and a review of the claims file, the 
examiner revealed that the veteran was diagnosed with 
diverticulosis in April 1993 based on a barium enema.  
Parenthetically, the Board notes that the veteran was 
actually diagnosed with diverticulosis as early as March 
1989.  In 1993, the veteran was also diagnosed with 
hypoglycemia, dumping syndrome, hypertensive cardiovascular 
disease, peptic ulcer disease, and anemia.  

The veteran's complaints included upper and lower abdominal 
pain.  Gastrointestinal medications included Maalox as 
needed, Tagamet, Psyllium hydromuciloid, Tylenol as needed, 
and Salsalate as needed.  With respect to his heart, he 
denied a past history of heart attack, stroke, or congestive 
heart failure.  He felt his heart was working extra hard 
sometimes but was not aware of an irregular heartbeat.  His 
ankles sometimes swelled in the evening and he noticed some 
shortness of breath if he over-exerted.  He denied cigarette 
use, having quit in 1988, or alcohol use.  After a physical 
examination, the examiner diagnosed, among other things, 
diverticulosis and essential hypertension.  However, the 
examiner concluded that he was unaware of any connection or 
relationship between diverticulosis and duodenal ulcers, or 
between hypertension and duodenal ulcers.

In this case, the veteran has not provided any credible 
medical statements that would etiologically link 
diverticulosis or hypertension with his service-connected 
duodenal ulcer disease or otherwise show a relationship.  
Primarily, the veteran has only offered his lay opinion 
concerning their development.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his current 
disability with a disorder incurred while in service, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board specifically accords significant probative weight 
to the recent VA examination wherein the examiner concluded 
that he knew of no relationship between diverticulosis and 
duodenal ulcers or between hypertension and duodenal ulcers.  
The Board makes this finding upon the basis that the VA 
examiner had the veteran's claims file for review prior to 
the examination.  In addition, the Board notes that the VA 
examiner focused upon the critical inquiry of this appeal; 
that is, whether the veteran's disorders claimed on appeal 
were related to his service-connected duodenal ulcer disease.

The Board has also considered the veteran's service 
representative's argument that another remand is in order as 
the veteran is in need of another VA examination, in part, 
because the most recent examination was labeled a "heart" 
examination (whereas the Board directed that the veteran 
undergo hypertension and gastrointestinal examinations) and 
the record was not clear as to the examiner's specialty.  
Notwithstanding the representative's contentions, the Board 
finds that the examination was adequate for rating purposes.  
First, although labeled a heart examination, the examination 
report clearly noted that a heart and an intestines 
worksheets were used in conducting the examination.  Further, 
it is apparent to the Board that the examiner indicated a 
familiarity with the veteran's claims file and made reference 
on several occasions to the descriptions of a past medical 
history and previous examinations contained in the claims 
filed.  The examiner also specifically noted that the claims 
file had been reviewed.  

In addition, despite the service representative's assertions 
regarding the lack of medical specialty by the examination, 
the Board notes that an examination by a particular medical 
specialist was not indicated; rather, the RO was directed to 
schedule hypertension and gastrointestinal examinations.  
Those examinations were properly undertaken.  Accordingly, 
the RO substantially complied with the provisions of Stegall 
v. West, 11 Vet. App. 268 (1998).  Moreover, the physical 
examination itself appears to the Board to be thorough.  
Therefore, the Board finds that the examination was adequate 
for rating purposes.

Finally, the Board has considered the veteran's statements 
and sworn testimony that his diverticulosis and hypertension 
are the result of his service-connected duodenal ulcer 
disease.  Although the veteran's statements and sworn 
testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no relationship between his 
diverticulosis and hypertension and his service-connected 
duodenal ulcer disease.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
diverticulosis and/or hypertension, as well as to medical 
causation of any current disabilities.  Id.  In the absence 
of competent, credible evidence of a causal relationship, 
service connection is not warranted on a secondary basis as 
the claims are not well grounded.

Thus, the Board finds that there is no competent clinical 
evidence of record indicating that the veteran's 
diverticulosis or hypertension were attributable to or the 
result of his service-connected duodenal ulcer disease.  
Therefore, the Board must conclude that the veteran's claims 
for service connection on a secondary basis are not well 
grounded and are, therefore, denied.

II.  Entitlement to an Increased Rating for Duodenal Ulcer 
Disease, Status Post Partial Gastrectomy

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); that is, he has 
presented a claim that is plausible.  Further, he has not 
alleged nor does the evidence show that any records of 
probative value, which could be associated with the claims 
folder and that have not already been sought, are available.  
The Board accordingly finds that the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1998).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998). 

The RO has rated the veteran's gastrointestinal disability 
under DCs 7305-7308.  The Board will also consider DCs 7307, 
7319, 7346, 7348 for gastritis, irritable bowel syndrome, 
hiatal hernia, and status-post vagotomy. 

Under DC 7305 (duodenal ulcer), a 10 percent evaluation 
contemplates a "mild" disorder with recurring symptoms once 
or twice yearly.  A 20 percent evaluation contemplates 
"moderate" symptomatology with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is assigned for "moderately severe" 
impairment; symptoms of vomiting, recurrent hematemesis, or 
melena, less that "severe," with impairment of health 
manifested by anemia and weight loss productive of definite 
impairment of health.  A 60 percent evaluation requires a 
"severe" duodenal ulcer with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, and manifestations of anemia 
and weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, DC 7305 (1998).

Under DC 7307 (hypertrophic gastritis), chronic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation.  Chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms, warrants a 30 percent 
evaluation.  Finally, a 60 percent evaluation may be 
warranted for chronic gastritis with severe hemorrhage, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307 
(1998).

For postgastrectomy syndromes (DC 7308), when there are 
infrequent episodes of epigastric distress with 
characteristic "mild" circulatory symptoms or continuous 
mild manifestations, a 20 percent evaluation may be assigned 
under DC 7308.  When there are "moderate," less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss, a 40 percent evaluation may be assigned.  "Severe" 
post gastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms and weight loss with malnutrition and anemia 
warrants a 60 percent evaluation.  38 C.F.R. § 4.114, DC 7308 
(1998).

Under the provisions of DC 7319 (irritable bowel syndrome), a 
noncompensable evaluation is warranted for mild disease, with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted for 
moderate disease, with frequent episodes of bowel 
disturbances with abdominal distress.  Finally, a 30 percent 
evaluation, the highest available under this code, is 
warranted for severe disease, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, DC 7319 (1998).

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (1998).

Under DC 7348 (vagotomy), a 20 percent evaluation is 
warranted in the case of recurrent ulcer with incomplete 
vagotomy; a 30 percent evaluation is warranted with symptoms 
and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea.  Finally, a 40 percent 
evaluation is warranted followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, DC 7348 (1998).  The 
Note to DC 7348 indicates that recurrent ulcers following a 
complete vagotomy should be rated under DC 7305, with a 
minimum rating of 20 percent; a vagotomy with dumping 
syndrome should be rated under DC 7308.

Finally, diseases of the digestive system, particularly 
within the abdomen, which produce a common disability picture 
characterized by varying degrees of abdominal pain, anemia, 
and disturbances in nutrition are considered coexisting 
abdominal conditions and do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principles of pyramiding outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. §§ 4.113, 4.114 (1998).  Thus, the Board 
will consider the veteran's gastrointestinal symptomatology 
as one disability but will consider the relevant diagnostic 
code for each.

The Board notes that the veteran has experienced a long and 
complicated history of various gastrointestinal symptoms.  
Initially, the veteran was granted entitlement to service 
connection for duodenal ulcer on the basis of complaints of 
right upper quadrant pain and X-ray evidence of duodenal 
ulcer and gastritis in-service and post service evidence of 
symptomatic duodenal ulcer disease.  Since that time, he has 
been diagnosed with chronic, recurrent duodenal ulcer 
disease.  He has also been hospitalized for a bleeding peptic 
ulcer, and diagnosed with pylorospasm, duodenitis, and 
chronic peptic ulcer disease.  In 1988, he underwent a 
cholecystectomy and repair of epigastric and umbilical 
hernias without relief of the abdominal pain.  In early 1989, 
a vagotomy and antrectomy with Billroth II reanastomosis was 
performed for intractable abdominal pain.  Subsequent 
diagnostic testing showed mild gastritis, dumping syndrome, a 
75 percent partial gastrectomy with gastrojejunostomy, and 
diverticulosis of the right and left colon with no acute 
diverticulitis, muscosal ulceration, or obstructing lesions.  

In a June 1997 hearing before the Board, the veteran 
testified that he had stabbing pain, burning sensations, 
cramping, and lightheadedness as a result of his 
gastrointestinal disorder.  He reported that he could not 
vomit because of the surgery but he still had the urge.  He 
related blood in the stool, persistent weight loss, anemia, 
hypoglycemia, and thought that he might have to undergo 
additional surgery.  Upon further questioning, he noted that 
his medications included Tagamet, Maalox, and Metamucil.

More recently, the veteran has been diagnosed with an 
incisional hernia requiring an incisional herniorrhaphy, bile 
reflux, diverticulosis, hypertrophic gastritis, reactive 
hyperglycemia, dumping syndrome, peptic ulcer disease, mild 
anemia, slight chronic nonspecific colitis, hemorrhoids, and 
spastic colon.  In a January 1998 outpatient medical record, 
the veteran complained of increasing episodes of heartburn.  
He was noted to eat seven to eight small meals per day to 
combat hypoglycemia.  He also reported infrequent chest pain 
and dyspepsia.  Positive bowel sounds were noted with 
tenderness in the lower quadrant, loose stools, and 
orthostatic hypotension.  

A January 1998 KUB showed status post partial gastrectomy by 
history and findings, a small sliding-type hiatal hernia with 
a small amount of gastroesophageal reflux, mild thickening of 
the mucosa folds of the remnant of the stomach consistent 
with mild gastritis, findings of partial gastrectomy with 
gastrojejunostomy but without findings of stenosis, mass, or 
ulceration at the anastomotic site, and emptying of the 
barium from the remnant of the stomach and the small bowel in 
a "dumping" fashion.  A January 1998 hemoglobin was noted 
to be 14.7 (range 14-18) and hematocrit of 43.9 (range 42-
52).  He was instructed to return to the clinic in May.  His 
weight in January 1998 was 170 pounds; a February 1998 weight 
was noted to be 168 pounds.

In the April 1998 VA examination, the examiner related that 
he had examined the veteran in October 1991 and diagnosed 
post-gastrectomy syndrome, hemorrhoids, essential 
hypertension, and status post cholecystectomy.  The veteran 
complaints included upper and lower abdominal pain, occurring 
one to two times per week, but admitted that he may go two to 
three weeks without problems.  He related that he was 
nauseated at times with a bad taste in his mouth but without 
vomiting.  He had a good appetite and ate four to six times 
per day.  His bowels worked daily and he had soft stools but 
occasionally had blood in his stool with forced bowel 
movement.  His weight was stable and he had not been told 
that he was anemic.  Medications included B12 shots monthly 
and iron orally.  He denied food allergies but milk caused 
him to have diarrhea.  He also avoided liquids during his 
meals because of dumping syndrome.  

Physical examination revealed that the veteran weighed 176 
pounds, build was normal, and he was rather slim.  Heart rate 
was regular with no murmurs.  There was no edema noted.  He 
had a well-healed mid-abdominal scar, and a right lower 
quadrant scar.  Bowel sounds were present and the veteran 
complained of slight tenderness over the epigastric area and 
left lower quadrant.  No masses were noted.  Rectal 
examination was negative except for external hemorrhoids.  
Diagnostic testing revealed that the stool was negative for 
occult blood.  The examiner reported that an upper GI series 
in January 1998 reflected a partial gastrectomy with a small 
sliding-type hiatal hernia and a small gastroesophageal 
reflux, mild gastritis, no stenosis, mass, or ulcerations, 
and dumping from the stomach to the small bowel.  The final 
diagnoses included status post partial gastrectomy with 
dumping syndrome, mild gastritis, and a small hiatal hernia 
with gastroesophageal reflux.

In an April 1998 barium enema study, diverticulosis involving 
the entire colon without inflammatory changes was noted.  
There was no evidence of persistent obstructing or 
constricting lesions identified.  There was no indication of 
diverticulitis.  An April 1998 parasitology study was 
negative for occult blood.  An outpatient medical record 
showed his weight to be 167 pounds.  A May 1998 hemoglobin 
was noted to be 13.5 (range 14-18) and hematocrit of 39.8 
(range 42-52).  In a May 1998 outpatient medical record, the 
veteran was noted to weigh 167 pounds.  He had positive bowel 
sounds and complained of epigastric tenderness.  His 
hemoglobin was reported at 14.7 and the examiner noted that 
the anemia was resolved.  A May 1998 weight was listed at 167 
pounds.  He was instructed to return to the clinic four 
months later.  

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that a 40 percent evaluation, but no more, for 
the veteran's gastrointestinal disability is warranted.  
Taken together, the complaints of abdominal pain, episode of 
anemia, requirement of frequent meals, diagnosis of reactive 
hypoglycemia, and X-ray evidence of gastritis, 
gastroesophageal reflux, and hiatal hernia, more nearly 
approximates a 40 percent rating for a gastrointestinal 
disability under 7308.  As such, considering the provisions 
of 38 C.F.R. § 4.7, the Board concludes that the overall 
pathology is more consistent with the assignment of a 40 
percent rating.  In entering this decision, reasonable doubt 
was considered and resolved in the veteran's favor.

The Board also finds, based on the evidence of record, that 
the objective findings of the veteran's gastrointestinal 
disability does not warrant more than a 40 percent evaluation 
under any of the relevant diagnostic codes.  First, there is 
no evidence of recurrent hematemesis or melena, or anemia and 
weight loss productive of definite impairment of health.  
Specifically, the evidence shows that the veteran's weight 
has been relatively stable for a period of time.  Further, 
except for one episode of mild anemia, the record does not 
indicate that it caused definite impairment in the veteran's 
overall health.  Therefore, there is no basis on which to 
assign a higher rating under DC 7305.  

In addition, the most recent endoscopy failed to demonstrate 
evidence of large ulcerated or eroded areas and, although 
gastritis has been diagnosed, there is no evidence of severe 
hemorrhage warranting a higher evaluation under DC 7307.  
Moreover, a higher evaluation is not warranted under DC 7308.  
Specifically, despite the veteran's testimony with respect to 
nausea, weight loss, circulatory disturbances, diarrhea, and 
anemia, the objective clinical evidence of record does not 
show that the veteran has undergone a significant weight 
loss, been severely anemic, nor does it appear that he has 
experienced malnutrition.  In the most recent VA examination, 
he reported that his weight was stable, stools were soft, and 
he was not anemic.  Thus, there is no basis on which to 
assign a higher than 40 percent evaluation under DC 7308.  

Similarly, as there is no evidence of material weight loss, 
hematemesis, melena with moderate anemia, or severe 
impairment of health, there is no basis on which to assign a 
higher evaluation under DC 7346.  This is evidenced by a 
fairly consistent weight loss, occult negative blood, and 
only one incident of anemia, characterized as mild by the 
treating physician.  Finally, an evaluation higher than 40 
percent is not available under DC 7319 or DC 7348.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  These requirements for the consideration of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of 
disability and any changes in the condition.  The Board has 
considered these provisions, taking into consideration the 
objective findings as well as the subjective statements of 
the veteran, and finds that his gastrointestinal disability 
warrants a 40 percent evaluation, but no more.


ORDER

Entitlement to service connection for diverticulitis 
secondary to service-connected duodenal ulcer is denied on 
the basis that the claim is not well grounded.

Entitlement to service connection for hypertension secondary 
to service-connected duodenal ulcer is denied on the basis 
that the claim is not well grounded.

Entitlement to an increased evaluation of 40 percent, but no 
more, for duodenal ulcer disease, status post partial 
gastrectomy, is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

